CHIBE JUSTICE ROBERTSON
delivered the opinion op the court.
On the trial of an indictment against the appellant for permitting games of cards in his coffee-house for “treats” of liquor and cigars, the only witness in the case proved that such games, ostensibly for amusement, were frequent in the said house, with the knowledge and sometimes participation of the accused, and with the “understanding” that the loser should “treat,” which, according to custom, he did.
The jury found a verdict of guilty, and assessed a fine of two hundred dollars, which the court adjudged after overruling a motion for a new trial, sought on the alleged ground that the v treating might have been merely voluntary, and was not constructively a bet won and lost.
The understanding and custom, as proved, sufficiently show that the treats were staked on the hazard of the games. -Any other interpretation would evade the object of the statute, and encourage a pestilent practice which it intended to repress. And thus understanding the law and the facts, the case of Marston v. The Commonwealth, 18 B. Monroe, 491, sustains the judgment in this case, which is therefore affirmed.